Name: 2011/493/EU: Commission Implementing Decision of 5Ã August 2011 approving the plan for the eradication of foot-and-mouth disease in wild animals in Bulgaria (notified under document C(2011) 5625)
 Type: Decision_IMPL
 Subject Matter: natural environment;  agricultural policy;  agricultural activity;  Europe
 Date Published: 2011-08-06

 6.8.2011 EN Official Journal of the European Union L 203/32 COMMISSION IMPLEMENTING DECISION of 5 August 2011 approving the plan for the eradication of foot-and-mouth disease in wild animals in Bulgaria (notified under document C(2011) 5625) (Only the Bulgarian text is authentic) (2011/493/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular paragraph 2 of Part B of Annex XVIII thereto, Whereas: (1) Directive 2003/85/EC (the Directive) introduces Union measures for the control of foot-and-mouth disease, including those to be applied in case of confirmation of the presence of foot-and-mouth disease in wild animals. (2) A case of foot-and-mouth disease in wild boar and a total of 11 outbreaks of that disease in livestock were confirmed in the region of Burgas in Bulgaria between 5 January and 7 April 2011. As a consequence, Bulgaria has taken measures in the framework of the Directive. (3) In accordance with Article 85(4) of the Directive, as soon as the competent authority of Bulgaria had confirmation of the primary case of foot-and-mouth disease in wild animals, it applied the measures provided for in Part A of Annex XVIII to the Directive in order to reduce the spread of disease. (4) In addition, Bulgaria drew up a plan for the eradication of foot-and-mouth disease in wild animals in the area defined as infected and specified the measures applied on the holdings in that area in accordance with Part B of Annex XVIII to the Directive. (5) On 4 April 2011, within 90 days following the confirmation of foot-and-mouth disease in wildlife, Bulgaria submitted a plan for the eradication of foot-and-mouth disease in wildlife in parts of the regions of Burgas, Yambol and Haskovo. (6) Following evaluation by the Commission, the plan submitted by Bulgaria complies with the requirements laid down in Part B of Annex XVIII to the Directive and appears to permit the desired objectives to be attained. The plan should therefore be approved. (7) In addition, in parts of the regions of Burgas and Yambol the measures provided for in the eradication plan are reinforced by the measures provided for in Commission Decision 2011/44/EU of 19 January 2011 concerning certain protection measures against foot-and-mouth disease in Bulgaria (2). (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Approval of the plan for the eradication of foot-and-mouth disease in wild animals The plan submitted by Bulgaria to the Commission on 4 April 2011 for the eradication of foot-and-mouth disease in wild animals susceptible to that disease in the areas set out in the Annex is approved. Article 2 Compliance Bulgaria shall take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 3 Addressee This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 5 August 2011. For the Commission John DALLI Member of the Commission (1) OJ L 306, 22.11.2003, p. 1. (2) OJ L 19, 22.1.2011, p. 20. ANNEX Areas in Bulgaria where the plan for the eradication of foot-and-mouth disease in susceptible wild animals is to be implemented The parts of the regions of Burgas, Yambol and Haskovo within the following perimeters: (1) northern boundaries: (a) in the municipalities of Primorsko and Sozopol (Burgas Region): (i) the road No 99 starting west from the town of Kiten on the coast of the Black Sea, running to Primorsko and from there the secondary road No 992 to Yasna Polyana and further to Novo Panicharevo until it hits road No 9/E87; (ii) the road No 9/E87 following to the north until the crossing with the secondary road to Izvor; (iii) the road to Izvor, Zidarovo and Gabar following to the point where the local road hits the administrative border of the municipality Sredets at 42 °18 ²19,82 ³N/27 °17 ²12,11 ³E; (b) in the municipality of Sredets (Burgas Region): (i) the local road from the above coordinate to Drachevo, the village of Drachevo and then further the road leading from the north of Drachevo to the conjunction of national road No 79 with national road No 53 in the east of the village Sredets; (ii) the southern boundaries of Sredets; (iii) the local road following from Sredets westward to the village of Belila and leading to the bridge of that road over the river Sredetska west of the village of Prohod, and including the village of Prohod; (iv) the river Sredetska from its intersection with the local road leading from Prohod to Bistrets until the point where that branch of the river that leads to the village of Oman (municipality of Bolyarovo) hits the border with the municipality Bolyarovo at 42 °16 ²57,78 ³N/26 °57 ²33,54 ³E; (c) in the municipalities of Bolyarovo (Yambol Region): (i) the river Sredetska from the point where that branch of the river that leads to the village of Oman hits the border with the municipality Bolyarovo at 42 °16 ²57,78 ³N/26 °57 ²33,54 ³E further to Oman; (ii) the road from Oman to Dennitsa and further to the intersection with the road from Kamenets to Stefan Karadzhovo; (iii) the road from Stefan Karadzhovo to Dabovo, further to Popovo and until the road hits the border with the municipality of Elhovo at 42 °10 ²48 ³N/26 °41 ²45 ³E; (d) in the municipality of Elhovo (Yambol Region): (i) the road to Dobrich from the point described in point (c)(iii) to the intersection with road No 79 south of Dobrich; (ii) the road No 79 from Dobrich to the intersection with road No 7 east of Elhovo; (2) western boundaries: (a) in the municipality of Elhovo (Yambol Region) (i) the road No 7 from Elhovo to the intersection with road No 76 north-east of the village Knyazhevo; (ii) the secondary road intersecting with road No 76 in the north of the village Knyazhevo leading to Srem; (b) in the municipality of Topolovgrad (Haskovo Region) (i) the road from Knyazhevo to Srem, Ustem and further to Planinovo; (ii) the road from Planinovo until the intersection at 41 °57 ²12 ³N/26 °21 ²56 ³E near to the border with the municipality of Svilengrad; (c) in the municipality of Svilengrad (Haskovo Region): (i) the road coming from the intersection described in point (b)(ii) leading south to Dervishka Mogila, Levka and until the intersection with road No 55 leading to Svilengrad; (ii) the road No 55 from the intersection described in point (i) to the intersection with road No 8 in the north of Svilengrad; (iii) the road No 8 from south-east of Svilengrad, following in parallel the road No E 80, to Kapitan Andreevo at the border with Turkey; (3) southern boundaries: The national border (land and river) between Bulgaria and Turkey from Kapitan Andreevo in the west to Rezovo in the east; (4) eastern boundaries: The Black Sea coast between Rezovo and Kiten.